Citation Nr: 1514295	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-09 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Division Regional Processing Office in Buffalo, New York


THE ISSUE

Entitlement to a beginning date prior to October 29, 2012, for Chapter 35 Dependents' Educational Assistance (DEA) benefits.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to September 1991.  The appellant in this case is the Veteran's daughter.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2013 determination of the Department of Veterans Affairs (VA) Education Division Regional Processing Office (RPO) in Buffalo, New York.  

In reaching its decision below, the Board has reviewed the paper file provided by the Buffalo RPO, as well as the Veteran's paper VA claims folder and his electronic Virtual VA and VBMS folders.  Except for February 2015 written arguments from the appellant's representative, the records contained in the Veteran's electronic VA claims files are duplicative of the information contained currently contained in the paper files.  


FINDINGS OF FACT

1.  In a rating decision dated on October 29, 2012, VA determined that the Veteran was permanently and totally disabled and granted basic eligibility to DEA benefits effective June 14, 2011.  The Veteran was notified of this decision by letter dated on November 9, 2012.  

2.  In November 2012, VA received the appellant's application for VA education benefits.  

3.  In a letter dated on November 21, 2012, VA notified the appellant that her application for DEA benefits had been approved.  She was advised that she had the right to choose one of three dates to begin her DEA benefits:  June 14, 2011, the date that the Veteran became permanently and totally disabled; November 9, 2012, the date of VA's letter notifying the Veteran of its decision that he is permanently and totally disabled due to service-connected disabilities; or any date between those two dates.  She was advised that, if VA did not receive her election within 60 days of the letter, the beginning date for her DEA benefits would be October 29, 2012.

4.  On January 30, 2013, VA received the appellant's statement indicating that she wished to elect a beginning date of August 29, 2011, for her DEA benefits.  


CONCLUSION OF LAW

The criteria for a beginning date prior to October 29, 2012, for Chapter 35 Dependents' Educational Assistance (DEA) benefits have not been met.  38 U.S.C.A. § 3512 (West 2014); 38 C.F.R. § 21.3041 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further action is necessary to comply with VA's duties to notify and assist under the VCAA.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As set forth in more detail below, given the undisputed facts in this case, the appeal must be denied as a matter of law.  Thus, any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  The record shows that VA has fully complied with the specific notification provisions contained in Chapter 35.  

Background

In a rating decision dated on October 29, 2012, VA determined that the Veteran was permanently and totally disabled and established basic eligibility to DEA benefits effective June 14, 2011.  

In a letter dated on November 9, 2012, the Veteran was notified of VA's determination.  Enclosures to the letter included a copy of VA Form 22-5490, Dependents' Application for VA Education Benefits.

In November 2012, VA received the appellant's application for VA education benefits.  On her application, the appellant indicated that she had been attending college since September 2010 and hoped to receive retroactive DEA benefits for schooling already completed.  

In a letter dated on November 21, 2012, VA notified the appellant that her application for a program of education or training under the DEA Program had been approved for 45 months of full-time benefits.  She was advised that VA had issued a Certificate of Eligibility using October 29, 2012, as her beginning date.  The letter advised that:

Although we have taken this action, you must still elect a beginning date.  Please sign the statement below and send it to the office shown at the top of this letter.  We must receive your reply within 60 days from the date of this letter.  

The letter explained that the appellant had the right to choose one of three dates to begin benefits:  June 14, 2011, the date that the Veteran became permanently and totally disabled due to service-connected disabilities; November 9, 2012, the date of VA's letter notifying the Veteran of its decision that he is permanently and totally disabled due to service-connected disabilities; or any date between those two dates.  

Finally, the letter indicated: 

CAUTION:  Per current VA regulations, we must receive notice of your choice within 60 days.  If we do not receive it by then, we will assign October 29, 2012, as your start date, which is the date the veteran's rating was determined and the date VA informed the veteran that is permanently and totally disabled.  This decision is final.  

The record on appeal indicates that VA did not receive a response from the appellant within 60 days of the November 21, 2012, letter.  

On January 30, 2013, VA received a statement from the appellant, signed on January 23, 2013, indicating that she had chosen August 29, 2011, as the beginning date for her DEA benefits.  

In a February 2013 letter, VA advised the appellant that the assigned date of October 29, 2012, would remain as her beginning date for DEA benefits.   This determination was based on the fact that her choice of beginning date for her DEA benefits had not been received within 60 days of the November 21, 2012, election letter, and because it was the date of the rating decision determining that the Veteran as permanently and totally disabled.

The appellant appealed VA's determination, arguing that the appropriate effective date should be June 14, 2011, which was the effective date of the Veteran's permanent and total rating.  She has also argued that, given the stated goal of the applicable regulation "to expedite payment to eligible children already enrolled in an educational institution and incurring educational expenses," VA should consider her November 2012 DEA application as her election, wherein she indicated that she had already completed two years of college and hoped for the earliest possible reimbursement date.  


Applicable Law

In general, Chapter 35 educational assistance is payable to a child of a veteran who has a total disability permanent in nature resulting from a service-connected disability.  38 U.S.C. § 3500 (West 2014); 38 C.F.R. § 21.3021 (2014).  Generally, the period of eligibility begins on the child's 18th birthday and ends on his or her 26th birthday.  38 U.S.C. § 3512(a); 38 C.F.R. § 21.3041 (2014).  

If the effective date of the veteran's initial permanent and total rating is after the child's 18th birthday and notification to the veteran occurs after the child's 18th birthday and before his or her 26th birthday, however, the child may elect the beginning date of his or her period of eligibility.  38 C.F.R. § 21.3041(a)(2) (2014).  In pertinent part, the child can elect as a beginning date:  (1) the effective date of the permanent and total rating; (2) the date VA notified the Veteran of the permanent and total rating; or (3) any date in between.  38 C.F.R. § 21.3041(a)(2)(ii).  

In such cases, VA is required to provide written notice to eligible children informing them of their right to elect the beginning date of their period of eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  If the child does not elect a beginning date within 60 days of the VA's written notice informing the child of the right to elect a beginning date, the period of eligibility beginning date will be the date of the VA's decision that the veteran had a permanent and total disability.  38 C.F.R. § 21.3041(i) (2014).



Analysis

Applying the facts in the case to the legal criteria set forth above, the Board finds that a beginning date prior to October 29, 2012, for DEA benefits is not warranted.  

As set forth above, the effective date of the Veteran's initial permanent and total rating is June 14, 2011, which is after the appellant's 18th birthday in March 2011.  VA provided notification to the Veteran of the award of a permanent and total rating on November 9, 2012.  

In light of these facts, on November 21, 2012, VA duly complied with the requirement to provide written notice to the appellant of her right to elect the beginning date of her DEA benefits.  In accordance with the applicable legal requirements, the letter of November 21, 2012, identified the available beginning dates the appellant could choose and clearly advised her that, unless her election was received by VA within 60 days, her period of eligibility would be October 29, 2012, which was the date of the VA's decision that the Veteran had a permanent and total disability.  38 C.F.R. § 21.3041(i) (2014).

The record on appeal indicates that VA first received the appellant's election on January 30, 2013, which was more than 60 days after the November 21, 2012, letter.  Indeed, both the appellant and her representative concede that the appellant's election was not timely received.  Under these circumstances, the applicable legal criteria expressly provide a beginning date of October 29, 2012, for the appellant's DEA benefits.  38 C.F.R. § 21.3041(i) (2014).  

In reaching this decision, the Board has carefully considered the appellant's contentions to the effect that given the stated goal of the applicable regulation to expedite payment to eligible children already enrolled in an educational institution, VA should consider the appellant's November 2012 application as her election and award her the earliest possible beginning date of June 14, 2011.  

Although the Board is sympathetic to the appellant, the applicable legal provisions are very clear and expressly provide an effective date of October 29, 2012, in light of her failure to elect a beginning date within 60 days of the November 21, 2012 letter.  Under the "plain meaning rule" of statutory construction, it is well established that, if the language of the statute is clear, there is no need to look outside the statute itself to its legislative history in order to ascertain the statute's meaning.  Rather, the law means what it says.  See e.g. Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  The canons of statutory construction apply to regulations as well as statutes.  See Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994).  

Under the clear and unambiguous applicable regulation, there is simply no legal basis upon which to assign an earlier beginning date under the facts of this case, even considering the stated goal of the regulation.  The Board is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c) (West 2014); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992).


ORDER

Entitlement to a beginning date prior to October 29, 2012, for Chapter 35 Dependents' Educational Assistance (DEA) benefits is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


